OPINION OF THE COURT
Levine, J.
The indictment against defendant for sale of marihuana was handed up in November 1987 and arose out of an alleged transaction occurring December 4, 1986 between him and a State Police undercover officer who was introduced to defendant by a police informant named Charles Harvey. Defendant was not arrested on the charge until some eight months after the sale. Defendant moved to dismiss the indictment upon the ground, inter alia, that he was denied due process by the delay between the commission of the crime and his arrest, during which, he claimed, a witness to his meeting with the officer and the informant died. County Court held a hearing on the issue, following which it denied defendant’s motion.
*23At the trial of the indictment, defendant testified that he was introduced to the undercover officer by the informant Harvey but that he refused their request for drugs. The jury returned a guilty verdict. Prior to sentencing, defendant moved to set aside the verdict on various grounds, among which was that he had newly discovered evidence consisting of an affidavit of Harvey confirming defendant’s version of what happened during the encounter with the undercover police officer. Harvey was not available to be called as a witness by either side at the trial, despite the prosecution’s efforts to locate him. County Court denied the motion to set aside the verdict and sentenced defendant as a predicate felon to an indeterminate period of imprisonment of 3 to 6 years. Additionally, following a probation violation hearing, defendant was resentenced upon a previous drug-related conviction to a consecutive term of 3 to 9 years. These appeals followed.
Of the various points raised on defendant’s appeals, only two merit discussion. The first of these is the contention that the eight-month prearrest delay violated his right to due process. The evidence at the pretrial hearing on this issue was that the officer to whom the marihuana was sold was involved in undercover operations in both Broome and Tompkins Counties, extending into October 1987, and that these ongoing investigations would have been prematurely compromised by any earlier arrest of defendant on charges necessarily preferred by the undercover officer. Consequently, even if we were to accept defendant’s dubious claim concerning the existence of an eyewitness to the transaction who died during the interim period, the People amply established a reasonable justification for deferring the arrest of defendant (see, People v Singer, 44 NY2d 241, 244; People v Ganett, 68 AD2d 81, 88, affd 51 NY2d 991).
The remaining issue of substance is whether the People’s failure to produce the informant Harvey to testify denied defendant a fair trial. The record clearly establishes that, at the time of trial, Harvey was not under the People’s control, that his unavailability was not in any way attributable to acts or omissions of the prosecution and that reasonable, good-faith efforts had been expended to produce him. Therefore, contrary to defendant’s contention and the position of the dissenters, Harvey’s statement over the telephone to the police officer who sought his appearance that "[y]ou are not going to like my testimony” and his posttrial affidavit facially supporting the defense are not sufficient to require reversal as a matter *24of law. The case of People v Jenkins (41 NY2d 307), the foundational case regarding the effect of the unavailability for trial of a police informant, holds that when diligent prosecutorial efforts to produce an absconding informant "have been exercised * * * a defendant must satisfy a higher standard of materiality and relevance” to achieve reversal or dismissal (supra, at 312 [emphasis supplied]). In such case, a defendant must "satisfy the higher burden of establishing a likelihood that [the informant’s] testimony would tend, to a significant degree, to exculpate [him]” (supra, at 312 [emphasis supplied]). Moreover, the Jenkins rule was expressly derived by analogy from United States Supreme Court doctrine regarding the failure of the prosecution to furnish a defendant exculpatory evidence in its possession, citing United States v Agurs (427 US 97) and Brady v Maryland (373 US 83) (see, People v Jenkins, supra, at 311).
It is noteworthy that the Jenkins court cited to the portion of United States v Agurs (427 US 97, 110-111, supra) wherein a heightened standard of materiality is imposed upon the defense when the prosecution is innocent of the misconduct of failing to comply with a request for specific exculpatory material actually in the prosecutor’s file. Without that kind of prosecutorial misconduct, Agurs holds that "[t]he mere possibility that an item of undisclosed information might have helped the defense, or might have affected the outcome of the trial, does not establish 'materiality’ in the constitutional sense” (supra, at 109-110).
To be sure, New York has recently rejected a single test of materiality in all Brady matters, as was adopted by the United States Supreme Court in United States v Bagley (473 US 667), and requires a less severe showing of materiality under certain circumstances (see, People v Vilardi, 76 NY2d 67). Under United States v Bagley (supra), a single test of materiality is imposed in all instances, under which a prosecutor’s failure to disclose exculpatory material denies due process only if there is a "reasonable probability that, had the evidence been disclosed to the defense, the result of the proceeding would have been different” (supra, at 682 [emphasis supplied]). In People v Vilardi (supra), the majority of the Court of Appeals held that, as a matter of State constitutional due process, where the undisclosed exculpatory material was the subject of a specific discovery request by the defense, reversal is required merely upon "a showing of a 'reasonable possibility’ that the failure to disclose the exculpatory report *25contributed to the verdict” (supra, at 77 [emphasis supplied]). This departure from the "reasonable probability” standard of materiality was justified on the basis that the case involved prosecutorial misconduct in failing to disclose specifically requested material, and "suppression, or even negligent failure to disclose, is more serious in the face of a specific request in its potential to undermine the fairness of the trial, and ought to be given more weight” (supra, at 77).
In our view, the reasonable probability standard of materiality should apply here. First and foremost, defendant has failed to show any act or omission by the prosecution, even negligent, which contributed to the informant’s disappearance. Moreover, relaxation of the standard of materiality so as only to require the defense to establish a possibility that the informant’s testimony would have affected the outcome represents a departure from the true meaning of People v Jenkins (supra) and from the developing body of Federal case law in the area of constitutionally guaranteed access to evidence most akin to the issues in the instant case (see, California v Trombetta, 467 US 479, 488-489; United States v Valenzuela-Bernal, 458 US 858, 873-874; see also, Pennsylvania v Ritchie, 480 US 39, 58).
It follows from the foregoing that the mere submission of the informant’s affidavit, or his statement to the police that they were "not going to like [his] testimony”, does not require reversal. This would be true in any event, but is particularly so here, where the statement to the police was highly ambiguous and the affidavit is cryptic, devoid of any detail concerning the pertinent events and contains no disclosure of the whereabouts of the informant. Moreover, defendant’s moving papers did not explain how contact was made with the informant and did not offer to produce him. The foregoing circumstances surely do not establish, as a matter of law, a reasonable probability that the outcome of the trial would have been different had the informant testified.
While the submission of the informant’s affidavit favorable to the defense does not alone require reversal, it did trigger a duty on the part of County Court to weigh all the relevant circumstances, including the informant’s credibility, and entertain additional submissions, if any, to determine in the light of the entire trial record whether defendant established the required materiality of the informant’s testimony (see, United States v Agurs, 427 US 97, 112-114, supra). This might have also entailed holding a hearing, particularly if the *26defense produced the informant as a witness (see, People v Miller, 124 AD2d 830, 831-832, lv denied 69 NY2d 830, cert denied 481 US 1071).
Since County Court’s decision rejecting defendant’s motion to set aside the verdict fails to reflect due consideration of all of the various relevant facts and circumstances, we should withhold decision on the appeals from both judgments and remit for further proceedings not inconsistent with the foregoing.